                  IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF ARKANSAS
                           PINE BLUFF DIVISION

CLAYTON MATHEW JACKSON                                                     PLAINTIFF

V.                         CASE NO. 5:18-cv-312-BRW-BD

HUNTER WEST, et al.                                                      DEFENDANTS
                                       ORDER

      I have received a Partial Recommended Disposition (“Recommendation”) filed by

Magistrate Judge Beth Deere (Doc. No. 15). After careful review of the

Recommendation, Mr. Jackson’s timely objections, as well as a de novo review of the

record, I approve and adopt the Recommendation in all respects.

      Mr. Jackson’s failure-to-protect, access-to-the-courts, and First Amendment

claims are DISMISSED, without prejudice. Defendant Wright and Williams are

DISMISSED from this lawsuit, without prejudice.

      Mr. Jackson is allowed to proceed with his excessive-force claims against

Defendant Hargrove and his retaliation claims against Defendants Hargrove, West, and

Snyder.

      Mr. Jackson’s motion for preliminary injunctive relief (Doc. No. 3) is DENIED.

      IT IS SO ORDERED, this 16th day of January, 2019.



                                                  /s/ Billy Roy Wilson_______________
                                                  UNITED STATES DISTRICT JUDGE
